Name: Commission Regulation (EC) No 2496/2001 of 19 December 2001 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 January and 31 March 2001
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  fisheries;  international trade;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32001R2496Commission Regulation (EC) No 2496/2001 of 19 December 2001 providing for compensation to producer organisations for tuna delivered to the processing industry between 1 January and 31 March 2001 Official Journal L 337 , 20/12/2001 P. 0025 - 0026Commission Regulation (EC) No 2496/2001of 19 December 2001providing for compensation to producer organisations for tuna delivered to the processing industry between 1 January and 31 March 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the market in fishery and aquaculture products(1), and in particular Article 27(6) thereof,Whereas:(1) The compensatory allowance provided for in Article 27 of Regulation (EC) No 104/2000 is to be granted under certain conditions to Community tuna producer organisations for quantities of tuna delivered to the processing industry during the calendar quarter for which prices had been recorded, where both the average quarterly selling price recorded on the Community market and the import price plus any applicable countervailing charge were lower than 87 % of the Community producer price for the product concerned.(2) An examination of the situation on the Community market has shown that between 1 January and 31 March 2001 both the average quarterly selling price and the import price as referred to in Article 27 of Regulation (EC) No 104/2000 for skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) were lower than 87 % of the Community producer price in force, as laid down in Council Regulation (EC) No 2764/2000(2).(3) Entitlement to the compensatory allowance should be determined on the basis of sales covered by invoices bearing a date falling within the quarter concerned and which have been used to calculate the average monthly selling price referred to in Article 4 of Commission Regulation (EC) No 142/98(3).(4) The level of the compensation provided for in Article 27(2) of Regulation (EC) No 104/2000 may not in any case exceed either the difference between the triggering threshold and the average selling price of the product in question on the Community market or a flat-rate amount equivalent to 12 % of that threshold.(5) The quantities on which compensation as provided for in Article 27(1) of Regulation (EC) No 104/2000 is payable may under no circumstances exceed the limits laid down in paragraph 3 of that Article for the quarter concerned.(6) The quantities of skipjack or stripe-bellied bonito Euthynnus (Katsuwonus) pelamis) sold and delivered to the processing industry established in the customs territory of the Community were higher during the quarter concerned than the quantities sold and delivered during the same quarter of the three previous fishing years. Since those quantities exceed the limit set in Article 27(3) of Regulation (EC) No 104/2000, the total quantities of those products on which compensation is payable should therefore be limited.(7) In accordance with the ceilings laid down in Article 27(4) of Regulation (EC) No 104/2000 for the purpose of calculating the allowance to be granted to each producer organisation, the quantities on which the allowance is payable should be allocated among the producer organisations concerned in proportion to the quantities produced by them in the same quarter of the 1998, 1999 and 2000 fishing years.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1The compensatory allowance provided for in Article 27 of Regulation (EC) No 104/2000 shall be granted for the period from 1 January to 31 March 2001 in respect of the following products:>TABLE>Article 21. The total quantities on which the allowance for these species is payable shall be:>TABLE>2. The allocation of the total quantity among the producer organisations concerned shall be as set out in the Annex hereto.Article 3This Regulation shall enter into force on the seventh day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 321, 19.12.2000, p. 1.(3) OJ L 17, 22.1.1998, p. 8.ANNEXAllocation among producer organisations of quantities of tuna on which the compensatory allowance is payable for the period from 1 January to 31 March 2001 in accordance with Article 27(4) of Regulation (EC) No 104/2000, broken down by compensation percentage band>TABLE>